UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2217


JACQUELINE ANNE YOUNG,

                 Plaintiff - Appellant,

          v.

DIDLAKE, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:15-cv-00222-MSD-RJK)


Submitted:   January 14, 2016              Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline Anne Young, Appellant Pro Se.       Alan Steven Shachter,
Manassas, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jacqueline Anne Young appeals the district court’s order

dismissing her employment discrimination complaint.                      On appeal,

we confine our review to the issues raised in the Appellant’s

brief.     See 4th Cir. R. 34(b).            Because Young’s informal brief

does     not    challenge      the   basis     for        the    district    court’s

disposition, Young has forfeited appellate review of the court’s

order.     Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument     because       the   facts   and   legal

contentions     are   adequately     presented       in    the   materials     before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                        2